DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/27/2022. In particular, claim 1 has been amended to the polymerization initiator comprises a bis(acyl)phosphane oxide and to recite the covalently bound activatable free radical initiator of steps (b) and (d) comprises an activatable residue of the bis(acyl)phosphane oxide. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-14, 17-22, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to say the initiator is a “bis(acyl)phosphane oxide”. Pg. 13, the last full paragraph, lists initiators including “bisacylphosphine oxides (“BAPO”), bis(acyl)phosphane oxides (e.g., bis(mesitoyl)phosphinic acid)…” Thus, the instant specification recognizes a difference between a phosphane oxide and a phosphine oxide. A phosphine oxide has a general structure of R3P=O. A phosphinic acid has the structure R2P(=O)-OH.
The term phosphane oxide is used in the art interchangeably with phosphine oxide. See for example, Stepen et al., Angew. Chem. Int. Ed. 2018, 57, pg. 15253-15256 where a Ph3P=O compound is referred to as a ‘phosphane oxide’. Additionally, see the attached PubChem data sheet for triphenylphosphine oxide, which lists ‘triphenylphosphane oxide’ as a synonym and Beil, Scientific Reports (2019)9:6003, pg. 1-11 which states bisacylphosphane oxides (BAPOs) include a bismesitoyl phenylphosphine oxide (Figure 2).
The state of the art indicates that a bisacylphosphine oxide is synonymous with a bisacylphosphane oxide. However, the instant specification indicates that a phosphinic acid is a type of phosphane oxide and that a phosphane oxide is different from a phosphine oxide. While an Applicant is able to be their own lexicographer, the written description does not clearly define or redefine the term ‘bisacylphosphane oxide’. Therefore, it is unclear what is intended to be encompassed by the claimed ‘bis(acyl)phosphane oxide’. Therefore, claim 1 and all dependent claims are indefinite. For the purpose of the instant Office Action, the term “bis(acyl)phosphane oxide” is interpreted to be distinct from a ‘bisacylphosphine oxide’. Clarification is respectfully requested.
Double Patenting
The double patenting rejections are withdrawn in view of the Terminal Disclaimers filed.
Claim Rejections - 35 USC § 103
Claim 1-5, 8-14, 17-22, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2006/0142410).
Baba teaches silicone containing ocular lens such as a contact lens (abstract, ¶ 1) which includes an example where a monomer composition is formed which contains vinyl monomers, such as vinyl pyrrolidone, a silicone containing macromonomer and tris(trimethylsiloxy)silylpropyl methacrylate, an initiator such as HMPPO (2-Hydroxy-2-methyl-propiophenone), a crosslinking agent, EDMA (¶ 184-188, Tables 1 and 5). Baba teaches these compositions are polymerized by irradiating with UV light to form a polymer having a contact lens shape (¶ 184, 188). Baba teaches a further step of immersing the polymer having a contact lens shape in a solution containing a monomer (methacryloyloxyethylphosphoyl choline) and a crosslinking agent (tetraethylene glycol dimethacrylate) and further irradiated to give graft polymer films (¶ 198-199). Baba teaches the lens is a hydrogel (¶58). Baba teaches the lens material can include a UV absorbent or a dyestuff (¶ 67).
A first polymerization results in a covalently bound activatable free radical initiator because the initiator covalently binds to a polymer chain end. The covalently bound initiator is activatable because a further polymerization (graft polymerization) is performed without adding any more initiator.
The region that the graft polymerization occurs on is the entire region of the immersed polymer, falling in the scope of the claimed selective, localized regions.
The initiator used in the example is not capable of forming two or more free radical groups on a first activation. However, Baba provides examples that use BAPO (bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide) (Table 8) which is capable of forming two or more free radical groups on a first activation because it contains two trimethylbenzoyl groups. It would have been obvious to one of ordinary skill in the art to use BAPO because Baba teaches this is a suitable initiator (Table 8, ¶106). 
Baba does not explicitly recite the grafting composition penetrates into the crosslinked polymer. However, the conditions the instant specification use to provide penetration include suspending the lens in a grafting solution (pg. 17, 63). This is identical to the conditions in Baba where the polymer is immersed in the grafting solution (¶ 198-199). Therefore, one of ordinary skill in the art would expect the same process (immersion/suspension) in Baba to give the same result as claimed, penetration of the grafting composition into the crosslinked polymer.
Baba teaches that the grafting composition may include a crosslinking agent for superior durability (¶123). Thus, it would have been obvious to one of ordinary skill in the art to omit the crosslinking agent if superior durability was not desired. See MPEP 2144.04(II).
It would have been obvious to use silicone containing materials in the graft composition to improve oxygen permeability and impart flexibility (¶ 46).
Baba does not explicitly recite that BAPO is a bisacylphosphane oxide and Baba does not explicitly recite a second grafting step. However, it is noted that the claims are recited in the product-by-process format by use of the language, “formed by a process comprising…” and “comprised of a reaction product of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, the structure formed by the process recited in the product-by-process claim is an ophthalmic device of a grafted, crosslinked polymer. When an initiator (such as bisacylphosphane oxide or bisacylphosphine oxide) is reacted to start a polymerization, the initiator is consumed and is no longer present in the composition. The structure of Baba is a grafted, crosslinked polymer used in an ophthalmic device. Notably, a first crosslinked base polymer is formed, for example, of tris(trimethylsiloxy)silylpropyl methacrylate, vinyl pyrrolidone and EGDA (crosslinker) followed by addition of a grafting composition which forms covalent bonds to the crosslinked base polymer. Absent a showing of criticality, the structure of Baba (an ophthalmic device comprising a grafted, crosslinked polymer) meets the claimed limitations.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Baba fails to disclose the claimed invention because there is nothing in Baba to suggest BAPO be used in two separate free radical generating activations and then illustrates the radical formation from HMPPO. Applicant argues the result of the conventional use of BAPO would not be a crosslinked substrate network containing a covalently bound activatable free radical initiator. 
This is not persuasive because (1) Applicant acknowledges BAPO is capable of such activations, (2) Baba teaches polymerization of a first composition containing a crosslinker and a photoinitiator, (3) Baba teaches an additional irradiation to form graft polymer films.  
A first polymerization results in a covalently bound activatable free radical initiator because the initiator covalently binds to a polymer chain end. The covalently bound initiator is activatable because a further polymerization (graft polymerization) is performed without adding any more initiator. It is noted that the use of BAPO necessarily results in a structure where the initiator is covalently bound to the polymer as this is the mechanism of radical polymerization. Additionally, since BAPO contains two acyl groups, each of which is activatable, after the initial activation, the BAPO fragment on the polymer is further capable of activation. Baba teaches an additional irradiation giving polymerization without adding any additional initiator. When BAPO is used, this subsequent irradiation would activate the unreacted acyl group to give radical fragments.
Applicant has not provided any evidence or explanation as to why the convention use of BAPO would not give a covalently bound activatable free radical initiator. Illustrating HMPPO is not a persuasive argument because BAPO and HMPPO are structurally distinct. 
Applicant argues that the plasma treatment of Baba in combination with use of BAPO would not give a crosslinked network having a covalently bound activatable free radical initiator, but does not provide explanation of the structural differences.
Applicant argues that the reference is necessarily missing claimed steps (c) and (d). This is not persuasive because Baba provides an example where a crosslinked polymer is contacted with a solution containing a monomer (methacryloyloxyethylphosphoyl choline) and a crosslinking agent (tetraethylene glycol dimethacrylate) corresponding to claimed step (c) and then irradiated to give a graft polymer corresponding to claimed step (d).
Applicant argues that the structure formed in Baba is distinct from the structure formed by the process of claim 1. However, Baba teaches a crosslinked polymeric structure which then undergoes a grafting reaction. It is unclear how this structure differs from the structure from the claim, which has a crosslinked polymeric structure (from step (a)) which undergoes a grafting reaction (from step (d)).
Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764